Citation Nr: 0705239	
Decision Date: 02/23/07    Archive Date: 02/27/07

DOCKET NO.  04-14 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased evaluation for an amputation 
of the terminal phalanx of the left ring finger; arthritis of 
the hands; currently evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for gout of the 
right ankle, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased evaluation for degenerative 
arthritis of the cervical spine, currently evaluated as 20 
percent disabling.

4.  Entitlement to an increased evaluation for degenerative 
arthritis of the lumbar spine, currently evaluated as 20 
percent disabling.

5.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for no circulation of both legs.

6.  Entitlement to service connection for multiple myeloma.

7.  Entitlement to service connection for a gall bladder 
disability.

8.  Entitlement to service connection for loss of use of a 
creative organ.

9.  Entitlement to service connection for a prostate 
disability.

10.  Entitlement to service connection for a bilateral hip 
disability, to include as secondary to the veteran's service 
connected lumbar spine disability.

11.  Entitlement to service connection for a bilateral knee 
disability, to include as secondary to the veteran's service 
connected lumbar spine disability.

12.  Entitlement to service connection for hypertension.

13.  Entitlement to service connection for a skin disability, 
to include as a result of exposure to herbicides.

14.  Entitlement to service connection for fibromyalgia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from December 1948 to 
September 1952, January 1953 to September 1963, and December 
1954 to October 1970.

These issues are on appeal from several decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas, that continued the veteran's 
evaluation for his current service connected disabilities, 
and denied the veteran's claim of entitlement to service 
connection for the above disabilities. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that the veteran failed to report for a 
scheduled videoconference hearing before the Board on 
February 1, 2007.  However, an unsigned report of contact, 
dated February 1, 2007, was faxed to the Board on February 5, 
2007.  This report of contact states, in its entirety, that:

"Mr. [redacted] will not be coming to his BVA hearing 
today.  He will [be] moving to CA shortly.  We will 
notify the Regional Office of his CA address and request 
that his file be sent to CA and the hearing be scheduled 
there."

Accordingly, the case is remanded to the RO for the following 
action:

The RO should schedule the appellant for 
a videoconference hearing at the RO 
before a Veterans Law Judge.

After the hearing, the claim should be returned to the Board 
for appellate review in accordance with the usual procedures.  
No action is required of the appellant until he receives 
further notice.



The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



